THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION MAY BE EFFECTED WITHOUT ONE OF THE FOLLOWING (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATIONS ARE NOT REQUIRED, (iii) RECEIPT OF NO-ACTION LETTERS FROM THE APPROPRIATE GOVERNMENTAL AUTHORITIES, OR (iv) OTHERWISE COMPLYING WITH THE PROVISIONS OF SECTION 7 OF THIS WARRANT. ECOLOGY COATINGS, INC. WARRANT TO PURCHASE 17,000 SHARES OF COMMON STOCK WARRANT NO.W-13 THIS CERTIFIES THAT, once this warrant becomes effective, for value received, Equity 11, Ltd. and its assigns are entitled to subscribe for and purchase 17,000 shares common stock (as adjusted pursuant to Section 4 hereof, the "SHARES") of the fully paid and nonassessable common stock, par value $0.001 per share ("COMMON STOCK"), of Ecology Coatings, Inc., a Nevada corporation (the "COMPANY"), at the price of $0.75 per share (such price and such other price as shall result, from time to time, from the adjustments specified in Section 4 hereof is herein referred to as the "WARRANT PRICE"), subject to the provisions and upon the terms and conditions hereinafter set forth. As used herein, (a) the term "DATE OF GRANT" means August 28, 2008, and (b) the term "OTHER WARRANTS" means any other warrants issued by the Company in connection with the transaction with respect to which this Warrant was issued, and any warrant issued upon transfer or partial exercise of this Warrant. This Warrant shall become effective upon Equity 11, Ltd.’s acquisition of an additional34 Convertible Preferred Shares under the Securities Purchase Agreement bringing its total acquisition of Convertible Preferred Shares to 2,347.The term "Warrant" as used herein shall be deemed to include Other Warrants unless the context clearly requires otherwise. 1. Term.
